Citation Nr: 1647671	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of shell fragment wounds to the skull.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Veteran testified during a videoconference hearing before the undersigned; a transcript of the hearing is of record.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the July 2016 hearing, the Veteran indicated that he left his previous place of employment due to his service-connected PTSD.  Therefore, entitlement to TDIU is raised as part of the initial rating on appeal.

The issues of entitlement to an initial rating in excess of 30 percent for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During his July 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial compensable rating for service-connected residuals of shell fragment wounds to the skull.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating for service-connected shell fragment wounds to the skull have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  "Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, during the July 2016 hearing, after conferring with his representative, the Veteran stated that he wished to withdrawal his claim for an initial compensable rating for his service-connected shell fragment wounds to the skull.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The claim of entitlement to an initial, compensable rating for shell fragment wounds of the skull is dismissed.


REMAND

During April 2008 VA examination, the Veteran reported that he received psychiatric treatment from a Vet Center occasionally.  In a May 2010 VA treatment record, he indicated that he had been receiving PTSD group counseling services at the Parma, Ohio VA Community Based Outpatient Clinic (CBOC) for two and half years.  However, the earliest VA treatment records associated with the claims file are dated from May 3, 2010.  Moreover, while treatment records dated through February 19, 2016, are currently associated with the record, during his July 2016 hearing, the Veteran indicated that he had received more recent VA treatment.

As any outstanding VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated prior to May 3, 2010, and after February 19, 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Furthermore, while on remand, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  During his July 2016 hearing, the Veteran indicated that he received SSA disability benefits for three years due to his psychiatric symptoms.  In Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a veteran's claim; VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any records pertinent to his claim for SSA disability benefits, including any medical records relied upon concerning that claim.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Here, while the Veteran was most recently afforded a VA examination in January 2016 that addressed the severity of his PTSD; during his July 2016 hearing, he argued that the examination did not reflect the current severity of his service-connected PTSD; and he reported symptoms not noted in the examination report.  For example, the Veteran indicated that he experienced suicidal ideation, but the January 2016 VA examination does not reflect consideration of that symptom.  Given this, VA's duty to obtain a new examination to address the current nature and severity of his PTSD has been triggered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper notice that advises him about what is needed to substantiate entitlement to a TDIU.  In addition, ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability or its equivalent

2.  Associate with the Veteran's claims file any outstanding VA treatment records relevant to his service-connected PTSD dated prior to May 3, 2010, and after February 19, 2016.  As noted, he indicated that he received treatment at a Vet Center in 2008, and from the Parma, Ohio CBOC prior to 2010 and is receiving current treatment.  

3.  Obtain and associate with the claims file any records pertinent to his claim for SSA disability benefits.

4.  After obtaining all outstanding records, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected PTSD.  The electronic record, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should also specifically address the impact PTSD in conjunction with other service connected disabilities has on his social and occupational functioning.

5.  If there are any periods since May 31, 2007, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b) (2016).

6.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark H. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


